Title: To George Washington from Major General William Heath, 8 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.] Augst 8th 1779. 3 oClock P.M.
        
        I have the honor to enclose a Letter this moment received from Major General Howe. would beg the favor that it might be returned after your Excellency may [be] done with it. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      